Citation Nr: 1010482	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left ankle sprain.

2.  Entitlement to service connection for right leg muscle 
cramps and arthritis. 

3.  Entitlement to service connection for residuals of a left 
leg fracture with muscle cramps and arthritis.    

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a broken left foot.

7.  Entitlement to service connection for a low back 
disability, to include as secondary to a leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1970.  The Veteran also served on active duty and 
received a discharge under other than honorable conditions 
for a period of service from December 1976 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and April 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The September 2006 rating decision denied entitlement to 
service connection for a bilateral foot condition, low back 
pain, a broken left foot, and residuals of a head injury.  
This decision also confirmed and continued previous denials 
of service connection for a left leg fracture with muscle 
cramps and arthritis, right leg muscle cramps and arthritis, 
and residuals of a left ankle sprain.

Following the submission of additional evidence with respect 
to the low back and bilateral leg claims, the RO again 
reviewed and denied these claims by rating decision in April 
2007.  

The Board further notes that, while he did not specifically 
list the low back disability claim among those mentioned in 
the June 2007 notice of disagreement, he did express his 
disagreement with this decision on the February 2008 
substantive appeal form.  VA has already accepted the 
February 2008 substantive appeal as a notice of disagreement 
for the February 2008 rating decision that found new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The Board will also accept this February 
2008 substantive appeal form as a notice of disagreement with 
the April 2007 denial of the Veteran's low back claim.  This 
claim will be further addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, in response to the Veteran's June 2007 notice 
of disagreement, the RO sent the Veteran a letter that 
notified him of the steps in the appeals process and asking 
whether he preferred to proceed with the traditional appeals 
process or wanted a Decision Review Officer (DRO) to review 
his claim.  In accordance with 38 C.F.R. § 3.2600(b), he was 
informed that he had 60 days to choose the DRO review.  
Otherwise, his claim would undergo review under the 
traditional process.

The Veteran did not respond to the July 2007 letter, and his 
claim underwent review under the traditional appeals process 
in January 2008.  In February 2009, VA received a statement 
from the Veteran requesting that his claims folder be 
returned to the RO in Wichita, Kansas, and assigned to a 
Decision Review Officer (DRO).  The Veteran stated that, if 
DRO review of the claim is not possible, he requests "that 
my claim be sent to the Wichita, KS Regional Office to have a 
BVA hearing before a member or members of the BVA."  

38 C.F.R. § 38 C.F.R. § 3.2600(b) states that an appellant 
must request DRO review of a claim within 60 days after the 
date of the appeals election letter.  This regulation also 
provides that "This 60-day limit may not be extended."  In 
this case, the February 2009 DRO review request was received 
well after the July 2007 appeals election process notice 
letter.  Therefore, a DRO review of this claim is not 
available for the appellant and the Board will consider 
whether the Veteran is eligible for a Board hearing.  

Under 38 C.F.R. § 20.1304(a), "An appellant and his or her 
representative, if any, will be granted a period of 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board for appellate review and that the 
appellate record has been transferred to the Board."  

In the case at hand, the Veteran was mailed notice that his 
case had been certified to the Board in December 2008.  His 
February 2009 Board hearing request was received within 90 
days of the certification notice letter.  Therefore, the 
Veteran is eligible for a Board hearing, and this case must 
be remanded to the RO to schedule this hearing.  

As noted above, the Veteran filed a notice of disagreement 
for his low back disability claim in June 2007, and the Board 
has found this notice to be timely to the April 2007 rating 
decision.  The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the 
failure of the RO to issue a statement of the case is a 
procedural defect requiring a remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Therefore, the issue of entitlement 
to service connection for a low back disability, to include 
as secondary to a bilateral leg disability, must be remanded 
for the issuance of a statement of the case.

Finally, the Board notes that the Veteran recently moved from 
Oklahoma to Kansas and has requested that his claims file be 
transferred to the Wichita RO.  On remand, the Muskogee RO 
should transfer jurisdiction of this claim to the Wichita RO 
before further development is undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The Muskogee RO should transfer 
jurisdiction of this claim to the Wichita 
RO.

2.  Issue a statement of the case 
addressing the issue of entitlement to 
service connection for a low back 
disability, to include as secondary to a 
bilateral leg disability.  The appellant 
should be provided the opportunity to 
perfect a timely substantive appeal (VA 
Form 9) with respect to that issue.  The 
RO is free to undertake any additional 
development deemed necessary with respect 
to that issue.

3.  Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge at the Wichita RO.  Appropriate 
notification should be given to the 
Veteran and his representative, and such 
notification should be documented and 
associated with the Veteran's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


